Exhibit 10.8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ORIGINAL ISSUE DISCOUNT CONVERTIBLE PROMISSORY NOTE
 
Face Amount:
$135,000.00                                                                                                                                                                                                
April 2, 2014
Purchase Price: $100,000.00
 
FOR VALUE RECEIVED, LAS VEGAS RAILWAY EXPRESS, INC., a Las Vegas corporation
(the "Maker or Company"), with its principal offices located at 6650 Via Austi
Parkway, Suite 140, Las Vegas, NV 89119 promises to pay to the order of BEAUFORT
CAPITAL I PAR1NERS LLC, or its registered assigns (the "Payee"), upon the terms
set forth below, the principal amount of Fifteen Thousand Dollars ($100,000.00)
(this ''Note").
 
1. Payments.
 
(a) The purchase price ($100,000.00) of this Note shall be due on October 2,
201j4 or such later date as is agreed to in writing by the Payee (the “Maturity
Date"), unless duel earlier in accordance with the terms of this Note (see
Section c below).
 
(b) All overdue unpaid principal to be paid hereunder shall entail a late fee at
the Irate of 8% per annum (or such lower maximum amount of interest permitted to
be charged under applicable law) which will accn;1e daily, from the date such
principal is due Hereunder through and including the date of payment.
 
(c) Absent the occurrence of an Event of Default (unless such Event of Default
is waived in writing by the Payee), the Maker (XTRN only) may prepay this Note
for a net payment of $135,000.00 at any ti111e prior to July 2, 2014. If the
$135,000.00 is not pre­paid by July 2, 2014, payee has the right to refuse any
further payments and choose to convert this note when it has .matures 180 days
after payment of this $100,000.00.
 
2. Payment Schedule. $100,000.00 to XTRN upon written proof that transfer agent
And corporate attorney has been paid and up to date. Beaufort will make payments
to these entities and deduct from the $100,000.00 to XTRN if these entities are
owed monies over $500 as of October 2, 2014. Ambassador Management will be paid
$7500.00 out of the $100,000 per instruction J from the company in consideration
for their consultancy.
 
3. Events of Default.
 
(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
such failure or breach shall not have been  remedied  within ten days after
the  date on which notice of such failure or breach shall have been  delivered;
 
 
1

--------------------------------------------------------------------------------

 
 
(i) [Intentionally omitted];
 
 
(iii) Maker or any of its subsidiaries shall fail to observe or perform any of
their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and
 
(iv) Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether ,now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or, other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing;
 
(v) Maker or any subsidiary shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indentureI agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or , money due under any long term leasing or factoring
arrangement of Maker or any subsidiary, whether such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or

(vi) Maker shall (a) be a party to any Change of Control Transaction (as defined
below), (b) agree to sell or dispose all or in excess of 33% of its assets in
one or more transactions (whether or not such sale would constitute a Change of
Control Transaction), (c) redeem or repurchase more than a de minims number of
shares of Common Stock or other equity securities of Maker or (d) make any
distribution or declare or pay any dividends (in cash or other property, other
than common stock) on, or purchase, acquire, redeem, or retire any of Maker's
capital stock, of any class, whether now or hereafter outstanding. "Change of
Control Transaction" means the occurrence of any of: (i) an acquisition after
the date hereof by an individual or legal entity or "group" (as described in
Rule 13d-5(b)(l) promulgated under the Securities Exchange Act of 1934, as
amended) of effective control (whether through legal or beneficial ownership of
capital stock of Maker, by contract or otherwise) of in excess of 33% of the
voting securities of Maker, (ii) a replacement at one time or over time of more
than one-half of the members of Maker's board of directors which is not approved
by a majority of those individuals who are members of the board of directors on
the date hereof (or by those individuals who are serving as members of the board
of directors on any date whose nomination to the board of directors was approved
by a majority of the members of the board of directors who are members on the
date hereof), (iii) the merger of Maker with or into another entity that is not
wholly-owned by Maker, consolidation or sale of 33% or more of the assets of
Maker in one or a series of related transactions, or (iv) the execution by Maker
of an agreement to. which Maker is a party or by which it is bound, providing
for any of the events set forth above in (i), (ii) or (iii).

 
2

--------------------------------------------------------------------------------

 
 
(vii) Failure to complete the preparation and filing of the financial statements
with the SEC. Beaufort MUST be notified 7 business days ahead of failure to
complete the preparation and filing of the financial statements with the SEC in
a timely manner. '

(b) If any Event of Default occurs (unless such Event of Default is waived in
writing by the Payee), the full principal amount of this Note shall 'become, at
the Payee's election, immediately due and payable in cash. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Note, the interest rate on this Note shall accrue at the rate of 8% per
annum, or .such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker
 
hereby waives any presentment, demand, protest or other notice of any kind, and
the Payee may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by Payee
at any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

4. Section 4. Conversion.


(a) (i) Holder's Conversion Right. At any time after the Maturity Date until
this Note is no longer outstanding, this Note, including interest and principal,
shall be convertible into shares of Common Stock at a discount of 42% off the
lowest traded price during the prior 5 trading days. However, if XTRN share
price, at any time before October 2, 2014 loses the bid (ex: .0001 on the ask
with zero market makers on the bid on level 2), then the fixed conversion price
resets to .0000l

The Holder shall effect conversions by delivering to the Company the form of
Notice of Conversion attached hereto as Annex A (a "Notice of Conversion"),
specifying the date on which such conversion is to be effected (a "Conversion
Date"). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is provided
hereunder. To effect conversions hereunder, the Holder shall not be required to
physically surrender Notes to the Company until the entire amount of this Note
has been satisfied. The Company shall deliver any objection to any Notice of
Conversion within TWO (2) Business Days of receipt of such notice. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. If the Company does not
request the issuance of the shares underlying this Note after receipt of a
Notice of Conversion within TWO (2) Business days following the period allowed
for any objection, the Company shall be responsible for any differential in the
value of the converted shares underlying this Note between the value of the
closing price on the date the shares should have been delivered and the date the
shares are delivered. In addition, if the Company fails to timely (within 72
hours, 3 business days), deliver the shares per the instructions of the Payee,
if permitted under Rule 144 of the rules and regulations of the Securities and
Exchange Commission, free and clear of all legends in legal free trading form,
the Company shall allow Payee to add two (2) days to the look­ back (the
mechanism used to obtain the conversion price along with discount) for each day
the Company fails to timely (within 72 hours, 3 business days)) deliver shares,
on the next conversion.
 
 
3

--------------------------------------------------------------------------------

 
 
The Holder and any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be Jess than
the amount stated .on the face hereof. Any Opinion Letter required to effectuate
the issuance of the shares pursuant to this Paragraph4 (a) and the Notice of
Conversion shall be provided and issued by BEAUFORT CAPITAL PARTNERS LLC. The
parties hereby agree that the Payee will cover all reasonable legal costs
associated with the issuance of the Opinion Letter to the Transfer Agent.
 
(ii) [Intentionally omitted)

(iii) Whenever  the  Set  Price  is  adjusted  pursuant  to  any  of  Section
 4,  the Company  shall  promptly  mail  to  each  Holder
 a  notice  setting forth the  Set  Price  after  such
adjustment and setting forth a brief statement of the facts requiring such adjustment.

(iv) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare' a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Notes, and shall cause to be mailed to the Holders at their
last addresses as they shall appear upon the stock books of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record . is n:ot to be taken, the date as of which the holders
of the Common Stock of record to be entitled ,to 1such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification , consolidation, merger, sale, transfer
or share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. Holders are entitled to convert
Notes during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.
 
(v) If, at any time while this Note is outstanding, (A) the Company effects any
merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property , or (D) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Note, the Holder shall have the. right to receive,
for each Underlying Share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of one share of Common Stock (the "Alternate
Consideration"). For purposes of any such conversion, the determination of the
Set Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of,, Common Stock in such Fundamental Transaction , and the Company
shall apportion the Set Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and evidencing the Holder's right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction. If any
Fundamental Transaction constitutes or results in a Change of Control
Transaction, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase the Note from the Holder for a purchase price,
payable in cash within 5 trading days after such request (or, if later, on the
effective date of the Fundamental Transaction), equal to the 200% of the
remaining unconverted principal amount of this Note on the date of such request,
plus all accrued and unpaid interest thereon, plus all other accrued and unpaid
amounts due hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(b), The Company covenants that it will at all times; reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Note.

(c) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Notice of Conversion,
sha11 be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally Recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.
 
(d) Notwithstanding anything to the contrary herein contained, the Holder may
not convert this Note to the extent such conversion would result in the Holde11,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") and the rules promulgated thereunder) in excess of 4.99% of
the then issued and outstanding shares of Common Stock, including shares
issuable upon such conversion and held by the holder after application of this
section. The provisions of this section may be waived by the Holder (but only as
to itself and not to any other Holder) upon not less than 61 days prior
notice.to the Company. Other Holders shall be unaffected by any such waiver.
 
5. Negative Covenants. So long as any portion of this Note is outstanding,
the Maker will not and will not permit any of its Subsidiaries to directly or indirectly, unless consented to in writing
by the Payee:I
 
i.  amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of the Payee;

6. No Waiver of Payee's Rights.      All payments of principal and
interest   shall be made without setoff, deduction or counterclaim.  No
delay  or failure on the part  of the  Payee  in exercising any of its options,
powers or rights, nor any partial or single exercise of its options, powers  or
rights  shall constitute  a waiver  thereof  or of any other option,  power  or
right, and no waiver on the part of the Payee of any of its options, powers or
rights shall constitute a waiver of any other option, power or right. Maker
hereby waives presentment of payment, protest, and all notices or demands in
connection with the delivery, acceptance,   performance,   default   or
endorsement of this Note. Acceptance  by the Payee of less than   the full
amount due and payable hereunder shall in no way limit the right of the Payee to
require full payment of all sums due and payable hereunder in accordance with
the terms hereof.

7. Modifications. No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.

8. Cumulative   Rights   and   Remedies;   Usury.      The rights and remedies
of Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this. The election of Payee to avail itself
of any one or more remedies shall   not be a bar to any other available
remedies, which Maker agrees Payee may take from time to time. If it shall be
found that any interest due hereunder shall violate applicable laws governing
usury, the applicable  Rate of interest due hereunder shall be reduced to the
maximum permitted rate of interest under such law.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Use of Proceeds. Maker shall use the proceeds from this Note hereunder for
general working capital purposes.

10. Collection Expenses. If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorney's fees incurred with the investigation, preparation and
prosecution of such action or proceeding.

11. Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.'

12. Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

13. Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note'.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.

14. Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery d
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not violate any provision
of any existing law or regulation or any
order or decree of any court, regulatory body or administrative agency or the
certificate of  incorporation or by-laws of the Maker or any mortgage,
indenture, contract or other agreement to which the Maker is a party or by which
the Maker or any property or assets of the Maker may be bound.
 
15. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
 
 
6

--------------------------------------------------------------------------------

 


16. Notice. Any and all notices or other communications or 'deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, or such other address
or facsimile number as the Maker may specify for such purposes by notice to the
Payee delivered in accordance with this paragraph. Any and all notices or other
communications or deliveries to be provided by the Maker hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier o received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

17. EQUITY BLOCKER. The Holder shall not convert this debenture into shares of
common stock in an amount greater than 4.99% (9.99% if Issuer is Non-Reporting)
of the total issued and outstanding shares of common stock of the Company, at
any time during the term of this Debenture. Any attempt to do so by the Holder
or Payee shall not be effectuated. The calculation of the Holder's 4199% (9.99%
if Issuer is Non-Reporting) holding shall include any and all shares of common
stock beneficially held by the Holder at such time or within the next 60 days.

 
7

--------------------------------------------------------------------------------

 
 
The undersigned signs this Note as a  maker  and  not  as a
surety  or  guarantor  or  in  any other capacity.




LAS VEGAS RAILWAY EXPRESS, INC.


By: /s/ Michael Barron


Michael Barron, CEO


 


BEAUFORT  CAPJTAL PARTNERS LLC


By: /s/ Leib Schaeffer
LEIB SCHAEFFER
 
MANAGING MEMBER


8

--------------------------------------------------------------------------------

 